UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    5/10/2021


In re:

         TERRORIST ATTACKS ON                                        03-MD-1570 (GBD) (SN)
         SEPTEMBER 11, 2001
                                                                            ORDER

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         The Plaintiffs’ Executive Committees move this Court to order defendant Wael Jelaidan

to sit for deposition between June 14 and July 16, 2021. They also move to strike his answer and

enter a default judgment if he does not appear, pursuant to Federal Rule of Civil Procedure 37(b).

The motion is GRANTED in part.

         Jelaidan has a long “history of . . . noncompliance with court orders.” ECF No. 4138.

This pattern has continued with respect to his deposition. In May 2019, the Court ordered

Jelaidan to sit for a deposition by July 31, 2019. ECF No. 4532. This was later extended to

October 31, 2019. ECF No. 4582. Jelaidan failed to come to terms on a suitable deposition date

by that deadline. So, on September 27, 2019, the Court ordered Jelaidan to identify a set of

deposition dates and conditions under threat of sanction. ECF No. 5179. Jelaidan was then

scheduled for deposition by November 13, 2019. ECF No. 5199. By that time, the Court had also

ordered that the deposition be conducted remotely and under four conditions: (1) Jelaidan would

accept the Court’s jurisdiction and be under oath for the proceeding; (2) his counsel would be the

counsel of record for this MDL; (3) the deposition would occur in a clearly designated time

block; and (4) Jelaidan would advise Plaintiffs if he needed a translator. ECF No. 5199.
        On November 1, Jelaidan’s counsel requested an extension. As part of that request,

Jelaidan agreed that his deposition would not be attended by anyone but his MDL counsel of

record. ECF No. 5255. The Court accepted this arrangement. ECF No. 5258. But just 20 days

later, he tried to bring unbarred Saudi Arabian counsel into the deposition. ECF No. 5301. He

followed this with a further emergency motion to stay the deposition because one of his lawyers’

family members had passed. ECF No. 5302. The Court permitted the stay, ECF No. 5314, but

refused to let Saudi counsel attend. ECF No. 5305. Parties were to confer on a new date by

December 4, 2019. ECF No. 5305. Jelaidan objected to the order and asked Judge Daniels for

relief. Judge Daniels denied this request, ECF No. 6611, but no deposition date was set.

        Plaintiffs initially ask that Jelaidan sit between June 14, 2021, and July 16, 2021. ECF

No. 6753 at 1. In response, Jelaidan offers an indeterminate date in August, ECF 6769 at 2, after

the July 23, 2021, close of discovery ordered for similarly situated defendants. ECF No. 6657.

Jelaidan also again attempts to renegotiate the terms of his deposition and inject his Saudi

Arabian counsel into the proceedings. ECF No. 6769 at 2. In their reply letter, Plaintiffs consent

to an August deposition date because of a “crowded deposition calendar throughout June and

July.” ECF 6791 at 3.

        Given this history, the Plaintiffs’ requested schedule is reasonable. The parties will meet

and confer on a date for deposition between June 14, 2021, and August 31, 2021. In so ordering,

the Court grants a limited extension of the deadline solely for purposes of the Jelaidan

deposition. This proceeding will be conducted remotely. Jelaidan’s Saudi counsel will not be

permitted to attend, and his MDL counsel of record will defend the proceeding remotely.1 In



1
 The Court understands that Jelaidan’s counsel is undergoing treatment for a serious medical condition.
Counsel has the Court’s sympathies and best wishes for a successful course of care. The Court, however,
expects that Jelaidan and Counsel will take the necessary precautions to ensure that this course of care

                                                    2
light of the concerns raised by Plaintiffs regarding Jelaidan’s ability to testify in English,

translators will be employed. Since Plaintiffs have consented, Jelaidan may have his own

certified check translator participate at his expense, ECF No. 3894 ¶ 97, so long as that translator

participates remotely. The time allowed for this deposition will be doubled because translators

are being employed, consistent with the Court’s previous directives.

        The Court will not preemptively determine the proper sanction if Jelaidan disobeys this

order. Default judgment is a “severe sanction[],” Guggenheim Cap., LLC v. Birnbaum, 722 F.3d

444, 451 (2d Cir. 2013), properly imposed “only when a court finds ‘willfulness, bad faith, or

any fault’ on the part of the prospective deponent.” Bobal v. Rensselaer Polytechnic Inst., 916

F.2d 759, 764 (2d Cir. 1990) (quoting Salahuddin v. Harris, 782 F.2d 1127, 1132 (2d Cir. 1986)).

This determination is also best made after the prospective deponent has been “warned of the

consequences of . . . noncompliance.” Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d

Cir. 2009) (internal quotations omitted) (alterations in original).

        Jelaidan is now warned. If, after August 31, the Court receives notice that he has not been

deposed, the Court will treat this notice as a motion for sanctions. That motion will incorporate

by reference all the arguments Plaintiffs have already made.




does not disrupt the deposition date once it is scheduled. This may require Jelaidan to retain new counsel
for purposes of his deposition.

                                                     3
                                        CONCLUSION

       Jelaidan is ordered to sit for his deposition between June 14, 2021, and August 31, 2021.

The parties shall meet and confer on the deposition date and notify the Court of that date by June

1, 2021. Plaintiffs shall update the Court on September 3 if Jelaidan has not been deposed.



SO ORDERED.




DATED:         New York, New York
               May 10, 2021




                                                4
